          Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- x
 STATE OF NEW YORK, et al.,

                           Plaintiffs,                              20 Civ. 5770 (JMF)

                  v.

DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                           Defendants.
 ------------------------------------------------------------- x
 ------------------------------------------------------------- x
NEW YORK IMMIGRATION COALITION,
et al.,
                                                                    20 Civ. 5781 (JMF)
                           Plaintiffs,

                  v.                                                Notice of Appeal

DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                           Defendants.
 ------------------------------------------------------------- x

        Notice is hereby given that all defendants in the above-named cases hereby appeal to the
Supreme Court of the United States from the final judgment entered on September 10, 2020. This
appeal is taken under 28 U.S.C. § 1253.

                                                              Respectfully submitted,


                                                              JEFFREY BOSSERT CLARK
                                                              Acting Assistant Attorney General

                                                              AUDREY STRAUSS
                                                              Acting United States Attorney for the
                                                              Southern District of New York

                                                              ALEXANDER K. HAAS
                                                              Branch Director
Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 2 of 10



                                 DIANE KELLEHER
                                 BRAD P. ROSENBERG
                                 Assistant Branch Directors


                                   /s/ Daniel D. Mauler
                                 DANIEL D. MAULER
                                 (VA Bar No. 73190)
                                 ELLIOTT M. DAVIS
                                 (NY Reg. No. 4596755)
                                 Trial Attorneys
                                 U.S. Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street, NW
                                 Washington, DC 20005
                                 Phone: (202) 616-0773
                                 Fax: (202) 616-8470
                                 E-mail: dan.mauler@usdoj.gov

                                 Counsel for Defendants
         Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 3 of 10



                                      Certificate of Service

The foregoing Notice of Appeal will be filed with the CM/ECF system of the United States
District Court for the Southern District of New York on September 18, 2020, which will effect
service by notification of electronic filing to the following counsel:


Matthew Colangelo
New York State Office of the Attorney General
28 Liberty Street, 15th Floor
New York, NY 10005

Elena Stacy Goldstein
New York State Office of the Attorney General
28 Liberty Street, 15th Floor
New York, NY 10005

Dennis J. Herrera
San Francisco City Attorney's Office
City Hall, Room 234, 1 Dr. Carlton B. Goodlett Place
San Francisco, CA 94102

Aaron Michael Bloom
New York City Law Department
100 Church St.
New York, NY 10007

Benjamin Daniel Battles
Office of the Attorney General
109 State Street
Montpelier, VT 05609

Fiona Jeannette Kaye
New York State Office of the Attorney General
28 Liberty Street, 15th Floor
New York, NY 10005

Nicholas Matthew McLean
Department of the Attorney General, State of Hawaii
425 Queen Street
Honolulu, HI 96813

Michael Wu-Kung Pfautz
City of Philadelphia Law Department
1515 Arch Street
Philadelphia, PA 19102
         Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 4 of 10



Jacob Campion
Office of The Minnesota Attorney General
1100 Bremer Tower, 445 Minnesota St.
St. Paul, MN 55101

Matthew Timothy Jerzyk
City of Central Falls
580 Broad Street, 2nd Floor
Central Falls, RI 02863

Aimee D. Thomson
PA Office of the Attorney General
1600 Arch Street
Suite 300
Philadelphia, PA 19103

Heidi Parry Stern
Nevada Attorney General
555 E. Washington Ave.
Ste 3900
Las Vegas, NV 89101

Marie Soueid
Office of the New Jersey Attorney General
25 Market Street
PO Box 112
Trenton, NJ 08625

Morenike Fajana
NYS Office of The Attorney General
28 Liberty Street
New York, NY 10005

Vanessa L Kassab
Delaware Department of Justice
820 North French Street, 6th Floor
Wilmington, DE 19801

Jeffrey VanDam
Illinois Attorney General's Office
100 West Randolph Street
Ste 11th Floor
Chicago, IL 60201
        Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 5 of 10



John Arak Freedman
Arnold & Porter Kaye Scholer LLP (DC)
601 Massachusetts Avenue NW
Washington, DC 20001

Dale E. Ho
American Civil Liberties Union Foundation (DC)
915 15th Street
Washington, DC 20005

Davin Mckay Rosborough
American Civil Liberties Union Foundation
125 Broad Street
New York, NY 10004

Adriel Ivan Cepeda Derieux
Wilmer Cutler Pickering Hale & Dorr LLP (NYC)
7 World Trade Center
New York, NY 10007

Perry Grossman
New York Civil Liberties Union
125 Broad St. 19th Floor
New York, NY 10004

Sarah E. Brannon
American Civil Liberties Union Foundation (DC)
915 15th Street
Washington, DC 20005

Jonathan Topaz
American Civil Liberties Union Foundation
125 Broad Street
New York, NY 10004

Alexander H. Southwell
Gibson, Dunn & Crutcher, LLP
200 Park Avenue 47th, Floor
New York, NY 10166

David H. Gans
Constitutional Accountability Center
1200 18th Street, Nw, Suite 501
Washington, DC 20036
        Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 6 of 10



Ian R. Kaplan
El Paso County Attorney's Office
500 E. San Antonio Ave, Room 503
El Paso, TX 79901

Robert L. Sills
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street
New York, NY 10019

Richard W Clary
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019

Antony L Ryan
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019

Brian Alexander de Haan
Allen & Overy, LLP
1221 Avenue of the Americas
New York, NY 10020

Laura Kristine Clinton
Washington State Attorney General
800 5th Avenue
Ste 2000
Seattle, WA 98104

Helam Gebremariam
Cravath, Swaine & Moore LLP
Worldwide Plaza, 825 Eighth Avenue
New York, NY 10019

Judith Naomi Vale
Office of The Attorney General
28 Liberty Street, 21st Floor
New York, NY 10005

Edgar Saldivar
ACLU of Texas
5225 Katy Freeway
Suite 350
Houston, TX 77007
        Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 7 of 10



Joshua Morgan Wesneski
Gibson, Dunn & Crutcher LLP
1050 Connecticut Ave, N.W.
Washington, DC 20036

Julia Alejandra Gomez Hernandez
ACLU of Southern California
1313 W 8th Street
Suite 200
Los Angeles, CA 90017

Jennifer G. Altman
Boies, Schiller & Flexner, LLP
100 Southeast 2nd Street, Suite 2800
Miami, FL 33131

Lee Ross Crain
Gibson, Dunn & Crutcher, LLP (NY)
200 Park Avenue
New York, NY 10166

Daniel F Jacobson
Arnold & Porter Kaye Scholer LLP (DC)
601 Massachusetts Avenue NW
Washington, DC 20001

Kathleen Konopka
DC Office of the Attorney General
400 6th Street, N.W.
Ste 10th Floor
Washington, DC 20001

Robert Stanton Jones
Arnold & Porter (DC)
601 Massachusetts Avenue, N.W.
Washington, DC 20001

Tania Maestas
NM Office of The Attorney General
P.O. Drawer 1508
Santa Fe, NM 87504

Ann E. Lynch
Massachusetts Attorney General's Office (Springfield)
1441 Main Street, 12th Floor
Springfield, MA 01103
         Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 8 of 10



William Merrill Litt
County of Monterey
168 West Alisal Street, 3rd Floor
Salinas, CA 93901

Richard Coglianese
City Attorney's Office
77 North Front Street, 4th Floor
Columbus, OH 43215

Lara Baker-Morrish
City Attorney's Office
77 North Front Street, 4th Floor
Columbus, OH 43215

Erin Lee Kuka
San Francisco City Attorney's Office
1390 Market Street, 7th Floor
San Francisco, CA 94102

Eric Ross Haren
New York State Office of the Attorney General
28 Liberty Street, 15th Floor
New York, NY 10005

Blaine I. Green
Pillsbury Winthrop Shaw Pittman LLP (SF2)
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111

Dustin Chase-Woods
Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111

Douglas Neal Letter
U.S. House of Representatives
219 Cannon HOB
Washington, DC 20515

Steven Carl Kilpatrick
Wisconsin Department of Justice
17 West Main Street
Madison, WI 53707
        Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 9 of 10



Eric Olson
Colorado Department of Law
1300 Broadway, 10th Floor
Denver, CO 80203

Rebecca Hirsch
City of Chicago
121 N. Lasalle Room 600
Chicago, IL 60602

Jennifer Marie Jackson
Michigan Department of Attorney General
State Operations Division
P.O. Box 30754
Lansing, MI 48909

Susan P. Herman
Office of The Attorney General(ME)
6 State House Station
Augusta, ME 04333

John Daniel Reaves
1750 K Street, N.W.
11th Floor
Washington, DC 20006

Gina D'Andrea
Immigration Reform Law Institute
25 Massachusetts Ave
Ste 330
Washington, DC 20001

Shani Rivaux
Pillsbury Winthrop Shaw Pittman LLP
600 Brickell Avenue, Suite 3100
Miami, FL 33131

Ashleigh K Acevedo
Pillsbury Winthrop Shaw Pittman LLP
Two Houston Center
909 Fannin
Suite 2000
Houston, TX 77010
        Case 1:20-cv-05770-JMF Document 174 Filed 09/18/20 Page 10 of 10



Tsega Girma
Howard County Office of Law
3450 Court House Drive
Ellicott City, MD 21043

Peter Eliasberg
Aclu
1313 West 8th Street
Los Angeles, CA 90017

Thomas Paul Buser-Clancy
American Civil Liberties Union
5225 Katy Freeway
Suite 350
Houston, TX 77007

Miranda M. Cover
Massachusetts Attorney General's Office
1 Ashburton Place
Boston, MA 02108



                                             /s/ Daniel D. Mauler
                                          DANIEL D. MAULER
                                          (VA Bar No. 73190)
                                          ELLIOTT M. DAVIS
                                          (NY Reg. No. 4596755)
                                          Trial Attorneys
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20005
                                          Phone: (202) 616-0773
                                          Fax: (202) 616-8470
                                          E-mail: dan.mauler@usdoj.gov

                                          Counsel for Defendants
